DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 02/16/2022 was entered with pending Claims 1-18, 21-22 and cancelled Claims 19-20. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
determine between a plurality of random samples of first object features and a plurality of random samples of second object features and second object features included in [[a]] plurality of similarity transformations, wherein the similarity transformations include[[s]] translation, rotation, and scaling that transforms the one or more first object features into the one or more second object features; determine a first object cluster and a second object cluster based on the plurality of similarity transforms; 
Claims 2 – 12, 21 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 13 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
determining between a plurality of random samples of first object features and a plurality of random samples of second object features and second object features included in [[a]] plurality of similarity transformations, wherein the similarity transformations include[[s]] translation, rotation, and scaling that transforms the one or more first object features into the one or more second object features; determine a first object cluster and a second object cluster based on the plurality of similarity transforms; 
Claims 14 – 18, 22 are dependent upon Claim 13 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667